1
2
3                                                                  JS-6
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   NICHOLE Y.                              )      CASE NO. EDCV 16-1889-JFW (AGR)
                                             )
12                            Plaintiff,     )
                                             )      JUDGMENT
13               vs.                         )
                                             )
14   NANCY A. BERRYHILL, Acting              )
     Commissioner of Social Security,        )
15                                           )
                              Defendant.     )
16                                           )
17
18         IT IS HEREBY ADJUDGED that judgment is entered for the Plaintiff and that
19   this action is remanded to the Commissioner for further proceedings consistent with
20   the Order Accepting Report and Recommendation filed concurrently.
21
22
23   DATED: December 19, 2018
                                                    JOHN F. WALTER
24                                               United States District Judge
25
26
27
28
